J-S36034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LILLIAN C. HAGEMEYER AND JOHN H.               IN THE SUPERIOR COURT OF
HAGEMEYER, HUSBAND AND WIFE,                         PENNSYLVANIA

                         Appellants

                    v.

TIMIAN ENTERPRISES, INC.,

                         Appellee                  No. 1457 MDA 2015


                 Appeal from the Order Entered July 29, 2015
              In the Court of Common Pleas of Columbia County
                     Civil Division at No(s): 2011-CV-1871

BEFORE: MUNDY, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED JUNE 10, 2016

     Appellants Lillian and John Hagemeyer, plaintiffs in the negligence

action below, appeal from the July 29, 2015, order entered by the Court of

Common Pleas of Columbia County granting Appellee Timian Enterprises’

motion in limine to preclude Appellants’ proposed expert from offering

opinion testimony regarding Appellee’s negligence. By order of October 1,

2015, we directed Appellants to show cause as to why we should not quash

this appeal as taken from an unappealable interlocutory order. Appellants

timely responded with argument as to why the subject order qualifies for

review as a collateral order, and they have also filed an appellate brief

arguing that the trial court entered its order in error. Because the order is

not a collateral order appealable under Pa.R.A.P. 313(b), we quash the

present appeal as interlocutory.


*Former Justice specially assigned to the Superior Court.
J-S36034-16



      On December 13, 2011, Appellants filed a complaint in negligence

alleging that Appellee negligently maintained the sidewalk directly in front of

its building where Appellant Lillian Hagemeyer tripped and fell. According to

the complaint, Hagemeyer “stepped on an uneven portion of the sidewalk

where a raised edge was located between the concrete slabs, which caused

her to fall[]” and sustain “injuries and/or damages[.]”       Complaint, filed

12/13/11, ¶¶ 8 and 11.

      During discovery, Appellants provided an “Architect’s Report of the

Lillian Hagemeyer Fall” prepared by Lawrence C. Dinoff, who rendered an

expert opinion that Appellee’s negligent failure to maintain and repair the

sidewalk caused the 76 year-old Hagemeyer to trip and fall.        In Dinoff’s

opinion,

      Hagemeyer fell because the sidewalk in front of [Appellee’s
      building] was heaved and uneven creating the 1½” high abrupt
      edge that caused her to trip. The sidewalk was uneven because
      tree roots had heaved the surface, a process that would have
      taken years. While other large trees had been removed and
      other areas of sidewalk had been repaired, this tree remained
      and the heaved sidewalk that tripped Hagemeyer was not
      repaired.   The failures of [Appellee] to have repaired the
      sidewalk before [Hagemeyer] fell made the sidewalk dangerous
      in a manner that caused Hagemeyer to fall.

Report, August 6, 2014, at 2-3.

      To support his opinion, Dinoff cited nationally published studies and

standards, such as American National Standard ANSI/ASTM F1637, Standard

Practice for Safe Walking Surfaces, providing that exterior walkways with

“abrupt variations”—a term comprising changes in levels greater than 1/2


                                     -2-
J-S36034-16



inch—shall   be   replaced, repaired, or   conspicuously   marked to     warn

pedestrians. Appellee’s failure to remedy the sidewalk in any of these ways,

Dinoff opined, created what he called a “hazardous condition.” Dinoff then

maintained that such a hazardous condition represented a violation of the

Property Maintenance Code of the Town of Bloomsburg, which incorporated

language from the International Property Maintenance Code (IPMC) of 2003

providing that “[a]ll sidewalks, walkways, stairs, driveways, parking spaces

and similar areas shall be kept in a proper state of repair and maintained

free from hazardous conditions.”     Ordinance 875, 6/28/2004 (emphasis

added).

      On April 23, 2015, Appellee filed a motion in limine to exclude Dinoff’s

report and testimony as neither supported by the facts of record nor

necessary because the issues did not involve matters requiring knowledge,

information, or skill beyond that which an ordinary juror would possess.

Specifically, Appellee   maintained the    elevation changes between the

sidewalk slabs were less than 1½”—ranging from 3/8” to 1¼”—and the

question of whether the sidewalk represented a “hazardous condition” in

violation of the town code was a matter within the ken of an ordinary juror,

obviating the need for expert testimony.

      After receiving Appellants’ reply and hearing argument on the motion,

the trial court entered its order of July 29, 2015, granting Appellee’s motion




                                    -3-
J-S36034-16



and excluding the testimony of Lawrence Dinoff.1           On August 25, 2015,

Appellants filed a notice of appeal and a motion for reconsideration, the

latter of which the court denied.

       As a prefatory matter, we consider whether the July 29, 2015 order is

appealable.     “[S]ince we lack jurisdiction over an unappealable order it is

incumbent on us to determine, sua sponte when necessary, whether the

appeal is taken from an appealable order.” Kulp v. Hrivnak, 765 A.2d 796,

798 (Pa.Super. 2000) (citation omitted). Our Supreme Court has elucidated

the requirements that an order must meet to qualify as an appealable

collateral order.

       With limited exceptions, Pennsylvania law permits only appeals
       from final orders. See Pa.R.A.P. 341 (“[A]n appeal may be
       taken as of right from any final order.”). Final orders are those
       that dispose of all claims and all parties, are explicitly defined as
       final orders by statute, or are certified as final orders by the trial
       court or other reviewing body. However, Pennsylvania Rule of
       Appellate Procedure 313(b) permits a party to take an
       immediate appeal as of right from an otherwise unappealable
       interlocutory order if the order meets three requirements: (1)
       the order must be separable from, and collateral to, the main
       cause of action; (2) the right involved must be too important to
       be denied review; and (3) the question presented must be such
       that if review is postponed until after final judgment, the claim
       will be irreparably lost. Pa.R.A.P. 313(b). All three prongs of
____________________________________________


1
  In its Pa.R.A.P. 1925(a) Opinion, the trial court explains it determined
expert opinion would not aid the jury in deciding the matter. “The crux of
the expert’s opinion is common knowledge: sidewalks should be maintained
free from hazardous conditions and variations in height between adjoining
surfaces can be hazardous to pedestrians. . . . The court further agrees with
defendant that this witness is being offered solely because he is an ‘expert.’”
Trial Court Opinion, filed November 29, 2015, at 1.



                                           -4-
J-S36034-16


      Rule 313(b) must be met before an order may be subject to a
      collateral appeal; otherwise, the appellate court lacks jurisdiction
      over the appeal.

Commonwealth v. Harris, 32 A.3d 243, 248 (Pa. 2011). “Additionally, ‘we

construe the collateral order doctrine narrowly.        In adopting a narrow

construction, we endeavor to avoid piecemeal determinations and the

consequent protraction of litigation.’” Commonwealth v. Sabula, 46 A.3d
1287, 1291 (Pa.Super. 2012) (quoting Rae v. Pennsylvania Funeral

Directors Ass'n, 977 A.2d 1121, 1130 (Pa. 2009)). See Melvin v. Doe,

836 A.2d 42, 46-47 (Pa. 2003) (noting as a “specialized, practical application

of the general rule that only final orders are appealable as of right[,]”

collateral order doctrine must be interpreted narrowly “to prevent undue

corrosion of the final order rule.”). “To that end, each prong of the collateral

order doctrine must be clearly present before an order may be considered

collateral.” Id.

      We first review whether Appellants have met the third requirement of

Rule 313(b), that an important interest or right cannot be adequately

vindicated on appeal from final judgment, as we find this issue dispositive of

the present appeal. “To satisfy this element, an issue must actually be lost

if review is postponed. Orders that make a trial inconvenient for one party

or introduce potential inefficiencies, including post-trial appeals of orders and

subsequent retrials, are not considered as irreparably lost.     An interest or

issue must actually disappear due to the processes of trial.”       Sabula, 46
A.3d at 1293 ((quoting Keefer v. Keefer, 741 A.2d 808, 813 (Pa.Super.


                                      -5-
J-S36034-16



1999) (citations omitted), disapproved on other grounds, Kincy v.

Petro, 606 Pa. 524, 2 A.3d 490 (2010)).

      In Sabula, we held that the issue raised by a trial court order denying

defendant/appellant’s pretrial motion to enforce a nonprosecution agreement

was not irrevocably lost if not addressed immediately.        We reasoned that

“any right [a]ppellant has in the avoidance of criminal sanctions by virtue of

his compliance with a nonprosecution agreement with the Commonwealth

would be mooted in the event of an acquittal and would, in the event of

conviction, be reviewable in an appeal from a final judgment of sentence.”

Id. at 1293.      Whether an appellant satisfies the third element of Rule

313(b), therefore, turns on a demonstration that there exists no possibility

of vindicating the issue at stake other than entertaining an immediate

appeal.    See Melvin, supra (holding, in defamation action against

anonymous source, right to prevent disclosure of appellant’s identity would

be irreparably lost if trial court order compelling disclosure not reviewed until

final judgment; no other means to cure disclosure existed); Spanier v.

Freeh, 95 A.3d 342, 346, 348-49 (Pa.Super. 2014) (holding trial court order

staying civil proceedings did not irreparably harm right to remove case to

federal court; though stay could take case beyond one year limitations

period, claim not immediately appealable where possibility existed that

federal   court   could   exercise   equitable   exception   to   one-year   time

requirement to file for removal into federal court); Brophy v. Philadelphia

Gas Works & Philadelphia Facilities Mgmt. Corp., 921 A.2d 80, 87 (Pa.

                                       -6-
J-S36034-16



Cmwlth. 2007) (holding third element established only upon showing that

issue involved will not be able to be raised on appeal, if appeal is delayed). 2

        Instantly, Appellants cannot demonstrate the issue they raise before

us is vindicable only upon our immediate review under the collateral order

rule.    Indeed, as was the case in Sabula, any right Appellants have in

presenting an expert to assist the jury in understanding the concepts of duty

and breach of duty in sidewalk conditions would be reviewable on appeal

following an order entering final judgment, and may even be mooted in the

event Appellants prevail in their action.        Since the order in question,

therefore, failed to meet the third requirement for review as a collateral

order, we lack jurisdiction to address this appeal. Accordingly, we quash the

appeal as interlocutory.

        Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/10/2016



____________________________________________


2
  We note the Commonwealth Court case, though not binding upon this
Court, is nonetheless instructive in our resolution of the issue before us.



                                           -7-